334 F.2d 620
John Robert ZELLNER et al., Appellants,v.Al LINGO, Director of Public Safety for the State of Alabama, et al., Appellees.
No. 20823.
United States Court of Appeals Fifth Circuit.
July 21, 1964.

Appeal from United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
Fred D. Gray, Derrick A. Bell, Jr., Jack Greenberg, Montgomery, Ala., Constance Baker Motley, Norman C. Amaker, New York City, for appellants.
W. M. Beck, Sr., Fort Payne, John P. Kohn, Hugh Maddox, Montgomery, Ala., Gordon Madison, Asst. Atty. Gen. of Ala., Richmond Flowers, Atty. Gen. of Ala., Montgomery, Ala., for appellees.
Before CAMERON,* WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
For the reasons set forth in the opinion below, D.C., 218 F. Supp. 513, the judgment is affirmed.



Notes:


*
 It should be observed that Judge Cameron participated in the hearing and decision of this cause but died before the opinion was filed. See 28 U.S.C.A. § 46